11th Court of Appeals
 Eastland, Texas
   Memorandum Opinion
 
Howard Silber, individually and d/b/a Pacific
Sports &
Entertainment, and Pacific Sports
Entertainment, Inc.
 
Appellants
Vs.                   No.
11-03-00029-CV -- Appeal from Dallas County
Steve Weinberg and Steve
Weinberg and Associates, Inc.
Appellees
 
On May 20,
2003, this court issued an order granting appellants= counsel=s motion to withdraw.  In the
order, we notified appellants that the deadline for filing their brief was July
19, 2003.  We also stated in the May 20
order that the Afailure to comply with this deadline could
result in this appeal being dismissed for want of prosecution.@  See
TEX.R.APP.P. 38.8(a) & 42.3.  As of
this date, appellants have failed to file a brief.  Pursuant to Rule 42.3, we dismiss the appeal for want of
prosecution.  
The appeal
is dismissed for want of prosecution.  
 
PER
CURIAM 
 
August 7, 2003
Not designated for
publication.  See TEX.R.APP.P. 47.2(a). 
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.